         Case
         Case 3:19-cv-01183-KAD
              3:19-cv-01183-KAD Document
                                Document 6-3
                                         39 Filed
                                             Filed 09/03/19
                                                   08/01/19 Page
                                                            Page 11 of
                                                                    of 22



From : Olapade, Habib

Sent: Tuesday, November 7, 2017 10:09 PM

To: Cosgrove, Ellen

Subject: Re: Question

I thought ABA rules set a hard cap on the percentage of classes I could miss . I tried to do this with
Michael McConnell back during undergrad and that is what he told me .

In any event, I should not be forced to forgo class and listen to recordings out of doors because of
a racially hostile learning environment. The short of the matter is that for the last few weeks
several of my classmates have been directing racist comments towards me in front of others with
impunity. While this behavior abated recently, an incident on Monday finally convinced me to
come forward. Here are a few illustrative examples (believe me there are many more.) And
tomorrow I am reporting every single one of them to the New Haven Police downtown as hate
crimes under C.G.S.A. 53-37. Enough is enough .

On October 31,                 told me "go back to Africa" and that my ancestors were fortunate
to "escape poverty there." I am not from Africa. As a matter of fact, I was born and raised in Katy,
Texas. I have never traveled abroad much less gone to Africa. Even though I have told            and
others this, they have continued to tell me to go back to a continent that I am not from. I sincerely
doubt these comments would be directed at me if my name were 'Jack Doe' or something roughly
analogous to that.

On October 10,                 told me "the white race is the superior race" and that this was the
"natural order of things." I think this comment speaks for itself.

During the second and third weeks of October, several students from my contracts and torts class
sought me out, publicly ridiculed my father's credit history, and then attributed his financial
shortcomings to me (apparently, they had nothing better to do with their time than {1) find out
who my father was and (2) dig into his private life) . This was borderline psychotic. I have not seen
my father in ten years, which makes it rather illogical to fault me for his actions. These same
individuals also made fun of the fact that my mother raised my brother and I by her lonesome.
Aside from lacking any sense of decency whatsoever, this disclosure was also a gross violation of
my privacy and customary behavioral expectations . While this comment was race-neutral, given
these other comments, and that fact that many of these people have also heard them and more
or less agreed with others' remarks in this email, it' s impossible to read these remarks as anything
but a reflection of racial animus. I am also having my phone checked for malware .

On November 6, several students in my civil procedure class told me that I was a convicted felon
and that it "was illega l for me to possess a firearm ." I have never had a protracted enco unter with
police in my life much less been indicted for a crime . I also do not own a firearm . While I do support
           Case
           Case 3:19-cv-01183-KAD
                3:19-cv-01183-KAD Document
                                  Document 6-3
                                           39 Filed
                                               Filed 09/03/19
                                                     08/01/19 Page
                                                              Page 22 of
                                                                      of 22




2 nd amendment rights, it does not follow that I own a weapon. This is the equivalent of saying that
every same sex marriage supporter is LGBTQ. While this comment was race-neutral, given these
other comments, and that fact that many of these people have also heard them and more or less
agreed with others' remarks in this email, it's impossible to read these remarks as anything but a
reflection of racial animus. These same remarks have also been hurled at me during my fifth hour
LRW class. Indeed,              , one LRW student, referred to me as Anthony Powers, a fictional
ex-convict with a high school education. The only thing I have in common with this man is the color
of my skin - but some of my peers can't seem to move past that fact.



On November 6, again,                         told me that "I lacked the capacity for law school
curriculum" and that I was "illiterate." I hold a bachelor of arts degree from Stanford. I was in the
top three percent of my class and had a 4.0. But more importantly, during college, I took over
fifteen law school courses and outperformed law school students in many of them. I was already
taking law school courses three years before this guy even picked up a casebook and I have the
transcript to prove this. Where does he get off saying garbage like this? But again, given these
other comments, race probably has something to do with it. These same remarks have also been
hurled at me during my fifth hour LRW class.

On October 5,               and                       both expressed their displeasure that I was
commenting excessively in classes. Here's the catch: up to that point I had remained rather quiet
in most of my class except constitutional law and only gave one comment per session. This fact is
significant because other students (who were not African-American) were commenting at higher
rates but no displeasure was being directed towards them. When I refused to stop giving one
comment per four classes, the harassment intensified and has come to head now that I am
participating at levels similar to non-African-American peers.                 has also express
reservations about being in the same classroom as me because she is "afraid of being robbed."
Others have expressed similar fears of bodily harm. With regards to most of these folks, I have
never even said more than four sentences to them much less attempted to engage them outside
or inside class. Some of these individuals have never even been in the same room as me. Yet, my
very presence at this school troubles them. Again, while these comments and fears are race
neutral, in this context, they are anything but that.

I am not obliged to deal with this nonsense. I would prefer to go to class tomorrow but, in an ideal
situation, only if it can be recorded or if I can have an independent observer to sit in on the class.
Please advise.
